Exhibit 10.58

 



 

Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.

Purchasing & Sales Contract

 

Supplier: Zhuhai Yintong Energy Co., Ltd.

 

 

 

Buyer: Northern Altairnano Co., Ltd.

Date of Signing: January 6, 2013

 

In order to promote the energy saving and emission reduction work of Wu’an,
develop green transport and drive the overall development of new-energy
automobile industry of the city, the Supplier will supply to the Buyer, at a
preferential price better than that of similar products in market, 165 buses,
including 90 all-electric buses of 7.5 meters long, 45 all-electric buses of
10.5 meters long and 30 LNG buses of 10.5 meters long, with the specific terms
and conditions as follows:

 

Product Name, Brand, Model, Manufacturer, Delivery Time & Quantity

 

Product Name

Brand

Manufacturer

Unit

Unit Price (RMB Yuan)

Quantity (Buses)

Amount (RMB Yuan)

Delivery Time & Quantity

7.5M Electric Bus

Guangtong

Guangtong

Buses

***

90

***



See Article VI

of the

Contract ***

10.5M Electric Bus

Guangtong

Guangtong

Buses

***

45

***

10.5M LNG Bus

Guangtong

Guangtong

Buses

***

30

***

 

Total Amount (Tax Included): RMB *** Yuan (In Words: RMB ***)

 

 

I.

Quality requirements, technical standards, conditions and time limit on and
within which the Supplier shall be responsible for product quality: Delivery
shall be made according to the original quality and technical standards.
One-year guarantee for the body from the date of delivery; three-year guarantee
for LiFePo4 batteries and the drive system components of the all-electric buses
with LiFePo4 batteries; five-year guarantee for Li4Ti5O12 batteries and the
drive system components of the all-electric buses with Li4Ti5O12 batteries. The
Supplier shall bear no responsibility for any component damage caused by usage
under abnormal conditions by the Buyer.

 

 
1

--------------------------------------------------------------------------------

 

 

II.

Quality standards: Meet relevant quality standards and requirements of the State
and the industry.

 

III.

Point of departure: Zhuhai

 

IV.

Point of delivery: Wu’an

 

V.

Mode of transport, arrival station & expense bearing: Motor transport, with the
freight borne by the Buyer.

 

VI.

Delivery time, quantity and price

Time

Model

Quantity

(Buses)

Price (RMB Yuan)

2013

February

7.5m all-electric bus

10

***

June

10.5m LNG bus

30

***

December

10.5m all-electric bus

15

***

2014

June

7.5m all-electric bus

40

***

December

10.5m all-electric bus

15

***

2015

June

7.5m all-electric bus

40

***

December

10.5m all-electric bus

15

***

 

VII.

Term of payment:

 

1.

After signing of the contract, the Buyer shall pay RMB*** to the Supplier before
taking delivery in 2013; from 2014, the Buyer shall pay for the products
supplied in the current year to the Supplier before the end of March each year.

 

2.

The specific quantity and time for delivery shall be subject to the paid-up
amount.

 

VIII.

Acceptance standard: In case of any objection to the appearance quality of the
products at the time of acceptance, the Buyer shall raise it on the spot. See
the attached table for specific configuration.

 

IX.

The Supplier offers “three guarantees” (for repair, replacement and compensation
of faulty products) for its products. See Product Quality Manual and After-sales
Service Manual of Guangtong for details. Quality assurance is subject to
national standards.

 

 
2

--------------------------------------------------------------------------------

 

 

X.

Liabilities for breach of the Contract: Subject to relevant laws and regulations
of the State.

 

XI.

Settlement of disputes: Negotiation or arbitration.

 

XII.

The Contract is made out in quadruplicate and shall come into effect upon
signing and sealing of both parties. The effectiveness shall continue for three
years from the date of signing.

 

XIII.

Other agreements

 

 

1.

Any other matters related to the Contract shall be settled in separate
agreements through negotiation by both parties.

 

2.

The Contract shall come into effect from the date of signing and sealing. It is
made out in quadruplicate, with each party holding two copies, and each copy
shall have the same legal effect as the original.

 

3.

The following appendices shall have the same legal effect as the Contract:

Appendix I GT6750E 7.5M All-electric Minibus – Effect Picture

Appendix II GT6750E 7.5M All-electric Minibus – Seating Arrangement Plan

Appendix III GT6750E 7.5M All-electric Minibus – Technical Parameters

Appendix IV GT6750E 7.5M All-electric Minibus – List of Vehicle Configurations

Appendix V GT6105E 10.5M All-electric Bus – Effect Picture

Appendix VI GT6105E 10.5M All-electric Bus – Seating Arrangement Plan

Appendix VII GT6105E 10.5M All-electric Bus – Technical Parameters

Appendix VIII GT6105E 10.5M All-electric Bus – List of Vehicle Configurations

Appendix IX Guangtong 10.5M LNG Bus – Effect Picture

Appendix X Guangtong 10.5M LNG Bus – Technical & Service Requirements

Appendix XI Requirements on Purchase Price of Vehicle Battery

 

Supplier (Seal):

Company Name: Zhuhai Yintong Energy Co., Ltd. 

(Seal)

Company Address:

Legal Representative: (Signature)

Entrusted Agent:

Tel:

Fax:

Bank of Deposit:

Account No.:

Buyer (Seal):

Company Name: Northern Altairnano Co., Ltd. 

(Seal)

Company Address:

Legal Representative: (Signature)

Entrusted Agent:

Tel:

Fax:

Bank of Deposit:

Account No.:

Date of Signing: January 6, 2013

Date of Signing: January 6, 2013

 

 

3